957 So. 2d 1257 (2007)
Jorge HERMELO, Appellant/Petitioner,
v.
The STATE of Florida, Appellee/Respondent.
Nos. 3D06-2596, 3D06-2757.
District Court of Appeal of Florida, Third District.
May 9, 2007.
Rehearing Denied June 5, 2007.
Jorge Hermelo, in proper person.
Bill McCollum, Attorney General, for appellee.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
We affirm the trial court's denial of the defendant's motion for postconviction relief filed pursuant to Fla. R.Crim. P. 3.850 and deny the defendant's petition for writ of habeas corpus.